In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-358V
                                     Filed: December 9, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
TERRY LEE ESTVOLD,            *
                              *                               Special Master Gowen
           Petitioner,        *
                              *                               Joint Stipulation on Damages and
v.                            *                               Attorneys’ Fees and Costs
                              *                               Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH           *                               Significant Aggravation Post-
AND HUMAN SERVICES,           *                               Herpetic Neuralgia
                              *
           Respondent.        *
                              *
* * * * * * * * * * * * * * * *

Donald P. Edwards, Law Office of Donald P. Edwards, Atlanta, GA, for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On May 28, 2013, Terry Estvold (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that, as a result of receiving an influenza (“flu”) vaccine on October 5, 2011, he suffered
significant aggravation of his post-herpetic neuralgia. Stipulation ¶ 2, 4, filed Dec. 5, 2014.
Further, petitioner alleged that he experienced residual effects of his injury for more than six
months. Id. at ¶ 4.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On December 5, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination
significantly aggravated petitioner’s post-herpetic neuralgia or any other condition, or caused any
other injury. Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A.3 The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

        The parties also stipulate to an award of attorneys’ fees and costs in the joint stipulation.
The parties agree to a total award of attorneys’ fees and costs in the amount of $19,539.73. In
accordance with General Order #9, petitioner represents that he did not personally incur costs
related to this proceeding. Id. at ¶ 8(b). The undersigned finds the stipulation for fees and costs
reasonable and adopts it as the decision of the Court.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $25,000.00, in the form of a check payable to petitioner, Terry Lee
       Estvold. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       A lump sum of $19,539.73, in the form of a check jointly payable to petitioner and to
       petitioner’s attorney, Douglas Lee Burdette, pursuant to 42 U.S.C. § 300 aa-15(e),
       for attorneys’ fees and costs.

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.4

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
  The filed stipulation was difficult to read; as such the undersigned’s chambers verified with
counsel of both petitioner and respondent the stipulated amounts for compensation and attorneys’
fees and costs.
4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2
Case 1:13-vv-00358-UNJ Document 30 Filed 12/05/14 Page 1 of 5
Case 1:13-vv-00358-UNJ Document 30 Filed 12/05/14 Page 2 of 5
Case 1:13-vv-00358-UNJ Document 30 Filed 12/05/14 Page 3 of 5
Case 1:13-vv-00358-UNJ Document 30 Filed 12/05/14 Page 4 of 5
Case 1:13-vv-00358-UNJ Document 30 Filed 12/05/14 Page 5 of 5